Dear Auditor Montee:
This office received your letter of March 9, 2010, submitting a fiscal note and fiscal note summary prepared under § 116.175, RSMo, for an initiative petition submitted by Steven Reed amending Article IV, Section 17 of the Missouri Constitution. The fiscal note summary that you submitted is as follows:
  State governmental entities could incur costs up to $7 million for recall elections, depending on the date of the election. Costs to state governmental entities for reimbursement of legal and personal recall election expenses of a state officer who is not recalled are unknown. Local governmental entities could incur costs for recall elections.
Under § 116.175, we approve the legal content and form of the fiscal note summary. Because our review of the fiscal note summary is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
  Very truly yours,
  _____________________  CHRIS KOSTER
Attorney General *Page 1